Citation Nr: 1504590	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  13-31 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Whether the change of the Veteran's means test eligibility category from pharmacy copay exempt to copay required in the VA healthcare system based on income calculated during the year 2010, was proper.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1944 to May 1946. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2012 (errant) and June 2013 (corrected) administrative decisions issued by the VA Health Eligibility Center (HEC) in Atlanta, Georgia, which found that the Veteran is eligible for VA cost-free health care benefits but is required to pay prescription copays. 

The Veteran appeared at a travel Board hearing held before the undersigned Acting Veterans Law Judge in January 2015.  A transcript of the hearing is in the Veteran's file.

In addition to the paper claims file, there are paperless, electronic VA files associated with the Veteran.  A January 2015 review of the paperless files does not reveal that they include any documents pertinent to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For income year 2010, the Veteran was found to have a total gross household income of $23,992. 

2.  The 2010 total gross household income is below the VA National Means Test threshold of $29,402 for cost-free VA health care, but above the threshold of $11,830 for cost-free prescriptions.

3.  The Veteran is designated Priority Group 5 for VA health care; based on the 2010 total gross household income, he not required to pay doctor visit co-payments or the costs of prescriptions for his 0% service-connected disability (scar), but is required to pay prescription co-pay costs for the period extending from April 15, 2011 to April 13, 2012. 


CONCLUSION OF LAW

The criteria for an exemption from pharmacy copay requirements have not been met for the year 2010 - affecting the time period from April 15, 2011 to April 13, 2012, and the change of the Veteran's means test eligibility category from exempt to required was proper.  38 U.S.C.A. §§ 1705, 1710, 1722, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.271, 3.272, 17.36, 17.47 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Generally speaking, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  There is, however, no indication that these requirements apply to health care eligibility requirements under the provisions of 38 U.S.C.A. Chapter 17. 38 C.F.R. §§ 17.123-17 .132; Barger v. Principi, 16 Vet. App. 132 (2002).

Instead, this issue is decided as a matter of law.  The legal outcome is clearly dictated by the existing law regardless of any further notice the appellant might receive.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (notice is not required where there is no reasonable possibility that additional development will aid the veteran).  Therefore, any error regarding VA's duty to notify and assist in this case is harmless.

The Veteran offered testimony before the undersigned Veterans Law Judge at a travel Board hearing held in January 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2014) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488. 

Here, during the January 2015 hearing, the undersigned noted the issue on appeal, and allowed the Veteran to present his case.  The undersigned explained to the Veteran that the claim on appeal involved a determination as to his gross yearly income for 2010.  The Veteran described special circumstances relating to his case which he believed warranted continued eligibility for cost-free prescriptions.  The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied.  There is no indication or argument that any notification deficiencies resulted in prejudice or otherwise affected the essential fairness of the proceedings.  Rather, the Veteran has had a meaningful opportunity to participate in the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim and the record is adequate for adjudication purposes as it stands.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); see Dela Cruz, supra. 

II.  Analysis

VA shall furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care, meaning that his or her attributable income is not greater than a specified income threshold, which is updated annually.  See 38 U.S.C.A. §§ 1710(a)(2)(G), 1722(a)(3); 38 C.F.R. § 3.29.

A veteran is unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold.  38 U.S.C.A. § 1722(a)(3).  If a Veteran does not qualify under 38 U.S.C.A. § 1710(a)(2)(G), he or she will be responsible for a copayment for VA healthcare services that relate to nonservice-connected disorders.

For the purposes of 38 U.S.C.A. § 1710(a)(2)(G), a veteran shall be considered to be unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold. 38 U.S.C.A. § 1722(a)(3).  Effective for the year 2010, the income threshold for a veteran with no dependents for purposes of receiving cost-free VA health care was $29,402.  The 2010 maximum income level for purposes of receiving cost-free prescriptions was $11,830.

Determinations with respect to attributable income shall be made in the same manner, including the same sources of income and exclusions from income, as determinations with respect to income are made for determining eligibility for pension under 38 C.F.R. §§ 3.271 and 3.272.  The term "attributable income" means income for the calendar year preceding application for care, determined in the same manner, in which an income determination is made for pension purposes under 38 U.S.C.A. § 1521. 38 U.S.C.A. § 1722(f)(1); 38 C.F.R. § 17.47(d)(4). 

In general, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. §§ 3.271, 3.272.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  Generally, regular or irregular payments associated with stocks, bonds, and trusts, are not among the payments that are excluded by statute.  38 C.F.R. § 3.271(1)(2), 3.272 (2014).

A brief review of the evidence reflects that in April 2011, the Veteran provided information on a VA Form 10-10 EZR regarding his income for 2010, indicating that he received only $1,066 in monthly income.  VA initiated an income verification match (IVM) process.  The IVM process initially showed that the Veteran's 2010 income total gross income was $38,631.  After recalculating, to include balancing the Veteran's unearned income and asset data, it was concluded that his total annual income was $23,922, consisting of: $13,948 from Social Security, $6,663 from interest, dividends, or annuity; and $3,311 from all other income.  

In September 2012, a letter was issued to the Veteran by VA advising him that to confirm his eligibility for VA health benefits, the HEC compared applicable VA National Income Thresholds for 2010 as shown on the HEC Form 742-200B, with financial information received from IRS/SSA, and that information received from IRS/SSA regarding his gross household income was higher than the thresholds and amount he himself had provided.  He was given an opportunity to review the information, correct any errors, provide additional documentation and/or explanation, and to provide a response agreeing or disagreeing with the findings.  

The Veteran did not respond and in a letter issued in October 2012, he was initially advised that review of his financial information had been completed which indicated that his enrollment group had been changed to Priority 8 for 2010, and that he would be responsible for copays for both medical care and prescriptions for the period from April 15, 2011 to April 13, 2012, because his verified gross household income was above the VA National Income Threshold and above the Geographical Means Test Threshold for his primary residence.  

The October 2012 decision was incorrect and was corrected by a decision issued in June 2013.  Therein, the Veteran was advised that his Priority group had not changed and was still Priority Group 5.  He was further advised that based on his gross household income for 2010, he remained eligible to receive free VA health care, but not cost-free prescriptions and would be charged a co-pay for prescriptions provided by VA from April 15, 2011 to April 13, 2012.  

The record reflects that the June 2013 decision was explained to the Veteran in a phone call which took place in June 2013.  That report of contact shows that it was explained that the Veteran's revocable trust income (gains and losses - balanced) must be counted as income and that only irrevocable trusts were not counted as income.  During that call, the Veteran indicated that he was the manager of a family trust and reinvested money annually.  He stated that he did not have access to the tax return, but provided the number of the investment company administering the trust, and stayed on the line as the 2010 year-end statement was faxed to VA.  (As explained by the HEC, after reviewing the year-end statement and balancing gains and losses, the Veteran's gross household income was determined to be $23,922).  The Veteran stated that he wanted to be below the prescription threshold and did not want the trust income to be counted, but indicated that he understood the explanation and had no further questions.  

The Veteran provided testimony at a travel Board hearing held in January 2015, at which time the Veteran indicated that he had no additional evidence to present for the record.  Initially, there was some confusion regarding the total amount of 2010 gross income.  There was also a discussion about the Veteran's family trust (pgs 8-9) and the Veteran explained that this was a revocable trust and that he was the manager of it and reinvested the money annually.  He indicated that the money from the trust came right to him and that he was the only beneficiary from the trust (p. 14).  The Veteran estimated that during 2010, his income consisted of about $12,000 from Social Security and $6,000 to $7,000 from the trust (pgs. 14-15).  

The Veteran's arguments that his family trust income should not be considered in evaluating his eligibility for VA health care without a prescription copayment obligation, is unavailing.  In this regard, he has not disputed the calculated income received from the trust in 2010, but simply believes it should not be counted as income.  Pursuant to applicable regulations, regular or irregular payments associated with stocks, bonds, and trusts, are not among the payments that are excluded by statute, and no exceptions are applicable in this case.  38 C.F.R. § 3.271(1)(2), 3.272 (2014).

Given the HEC's initial handling of this case to include the issuance of an errant October 2012 decision, the Board understands the Veteran's confusion regarding the issue on appeal, as well as the method by which his annual income is calculated.  That being said, the Veteran's income for the year 2010, while below the VA National Means Test threshold of $29,402 for cost-free VA health care, was above the threshold of $11,830 for cost-free prescriptions.  Significantly, even without consideration of the trust income, the Veteran's income from Social Security alone is over the 2010 threshold of $11,830 for cost-free prescriptions.  In this regard, financial information received from IRS/SSA revealed $13,948 income from Social Security in 2010, and the Veteran himself estimated that his 2010 Social Security income was around $12,000.    

Given these facts, the Board determines that no change in the classification of the Veteran's income for 2010 is warranted; there is no doubt to be resolved; and the change of the Veteran's eligibility category from cost-free/exempt to required co-pay status for prescriptions was proper.  In making this determination, the Board notes that this decision is limited to the issue of whether the classification of the Veteran's income as requiring prescription copays is proper.  The Board makes no findings as to whether a waiver for any medical care copays for the period from April 15, 2011 to April 13, 2012 is required, as that issue has not been raised and is not before the Board.  Accordingly, the Veteran's eligibility status was ultimately properly adjusted by the HEC.  As the law, and not the evidence of record is dispositive in this case, the claim must be denied based on a lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The change of the Veteran's means test eligibility category from prescription copay exempt to copay required in the VA healthcare system for the year 2010 - affecting the time period from April 15, 2011 to April 13, 2012 was proper, and the appeal is denied.   



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


